Caton, C. J. The decree entered in this case only allows twelve months for redemption, by any party requiring an absolute conveyance to be made to the purchaser, if not redeemed in that time. This was an error—inadvertent, without doubt, but fatal, as the law authorizes a redemption within fifteen months, by judgment creditors of the mortgagor. Several other errors have been assigned, which we do not think it necessary now to consider. The decree must be reverséd, and the suit remanded. Decree reversed.